Case 0:19-cv-60853-BB Document 19 Entered on FLSD Docket 10/21/2020 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 19-cv-60853-BLOOM/Reid

 ZACHARY CHANDLER,

        Petitioner,

 v.

 UNITED STATES OF AMERICA,

       Respondent.
 ______________________________/

              ORDER ON APPLICATION TO APPEAL IN FORMA PAUPERIS

        THIS CAUSE is before the Court upon Appellant Zachary Chandler’s (“Appellant”)

 purported Motion to Proceed In Forma Pauperis on Appeal, ECF No. [18] (“Motion”).1 The Court

 has carefully considered the Motion and the record in this case, and is otherwise fully advised. For

 the reasons set forth below, Appellant’s Motion is denied.

        Fundamental to our system of justice is that the courthouse doors will not be closed to

 persons based on their inability to pay a filing fee. Congress has provided that a court “may

 authorize the commencement, prosecution, or defense of any suit, action or proceeding, civil or

 criminal, or appeal therein, without prepayment of fees . . . therefore, by a person who submits an

 affidavit that includes a statement of all assets such [person] possesses that the person is unable to

 pay such fees. . . .” 28 U.S.C. § 1915(a)(1); see Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305,

 1306 n.1 (11th Cir. 2004) (interpreting statute to apply to all persons seeking to proceed in forma

 pauperis). Section 1915(a) requires a determination as to whether “the statements in the

 [applicant’s] affidavit satisfy the requirement of poverty.” Watson v. Ault, 525 F.2d 886, 891 (5th


 1
  The purported Motion consists only of Appellant’s inmate account statement and nothing else. See ECF
 No. [18].
Case 0:19-cv-60853-BB Document 19 Entered on FLSD Docket 10/21/2020 Page 2 of 3

                                                                   Case No. 19-cv-60853-BLOOM/Reid


 Cir. 1976).2 An applicant’s “affidavit will be held sufficient if it represents that the litigant, because

 of his poverty, is unable to pay for the court fees and costs, and to support and provide necessities

 for himself and his dependents.” Martinez, 364 F.3d at 1307; see also Adkins v. E.I. DuPont de

 Nemours & Co., 335 U.S. 331, 339 (1948) (In forma pauperis status is demonstrated when,

 because of poverty, one cannot “pay or give security for the costs and still be able to provide

 himself and dependents with the necessities of life.”). The Department of Health and Human

 Services (HHS) poverty guidelines are central to an assessment of an applicant’s poverty. See

 Taylor v. Supreme Court of New Jersey, 261 F. App’x 399, 401 (3d Cir. 2008) (using HHS

 Guidelines as basis for section 1915 determination); Lewis v. Ctr. Mkt., 378 F. App’x 780, 784

 (10th Cir. 2010) (affirming use of HHS guidelines); see also Annual Update of the HHS Poverty

 Guidelines, 85 Fed. Reg. 3060 (Jan. 17, 2020). Further, the section 1915 analysis requires

 “comparing the applicant’s assets and liabilities in order to determine whether he has satisfied the

 poverty requirement.” Thomas v. Chattahoochee Judicial Circuit, 574 F. App’x 916, 917 (11th

 Cir. 2014). Ultimately, permission to proceed in forma pauperis is committed to the sound

 discretion of the Court. Camp v. Oliver, 798 F.2d 434, 437 (11th Cir. 1986) (“[P]ermission to

 proceed [IFP] is committed to the sound discretion of the court.”).

         The Court is unable to determine from Appellant’s Motion whether he satisfies the

 requirements of poverty because the application is incomplete. In particular, Appellant has not

 submitted “an affidavit that includes a statement of all assets such prisoner possesses that the

 person is unable to pay such fees or give security therefor.” 28 U.S.C. § 1915(a)(1). Thus, the

 Court cannot determine whether Appellant qualifies as indigent under § 1915 based on the Motion.




 2
  Pursuant to Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981), opinions of the Court of
 Appeals for the Fifth Circuit issued prior to October 1, 1981, are binding precedent in the Eleventh Circuit.


                                                      2
Case 0:19-cv-60853-BB Document 19 Entered on FLSD Docket 10/21/2020 Page 3 of 3

                                                    Case No. 19-cv-60853-BLOOM/Reid


        Accordingly, it is ORDERED AND ADJUDGED that Appellant’s Motion, ECF No.

 [18], is DENIED WITHOUT PREJUDICE.

        DONE AND ORDERED in Chambers at Miami, Florida, on October 21, 2020.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Zachary Chandler
 10700-104
 Coleman I-USP
 United States Penitentiary
 Inmate Mail/Parcels
 Post Office Box 1033
 Coleman, FL 33521




                                          3
